Appeal by the appellant carrier from an award of compensation to the employee for an occupational disease. Claimant had been continuously employed by the employer herein in the same employment for several years, and was injured therein in a process involving the use of or direct contact with seealdine, vamolene and enamel, as a result of which he contracted dermatitis venenata, an occupational disease, and became disabled thereby on December 27, 1935, at which time the appellant was the insurance carrier of the employer. The respondent Travelers Insurance Company had previously been the insurance carrier of the employer. The appellant carrier insists that the award was improperly made against it, but should have been made against the respondent Travelers Insurance Company, the previous carrier. Award unanimously affirmed, with costs to the respondent Travelers Insurance Company against the appellant. Present-—-Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.